Citation Nr: 1734421	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  15-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial disability rating in excess of 10 percent for chronic gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the RO in St. Louis, Missouri, which granted service connection for chronic gastritis and assigned a noncompensableinitial  rating from October 5, 2010.  Jurisdiction over this case is currently with the RO in Indianapolis, Indiana.  In a January 2015 rating decision, the RO in Portland, Oregon, granted a higher initial rating for the chronic gastritis and assigned a 10 percent rating from October 5, 2010.

In April 2017, the Veteran testified at a Travel Board hearing held at the RO in Indianapolis, Indiana, before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).


FINDING OF FACT

For the entire initial rating period on appeal from October 5, 2010, the Veteran's chronic gastritis has more nearly approximated recurrent incapacitating episodes averaging 10 days or more, at least four times a year, of moderately severe symptoms of nausea, vomiting, diarrhea, and regurgitation with manifestation of significant weight loss.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal from October 5, 2010, the criteria for a disability rating of 40 percent, but no higher, for chronic gastritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7307-7304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is challenging the initial disability rating assigned following the grant of service connection for chronic gastritis.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issue of a higher initial disability rating for chronic gastritis, no additional notice is required regarding this downstream element of the service connection claim.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, private treatment records, VA examination reports, and lay statements.

The Veteran was afforded a VA examination in August 2013, the examination report for which is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2013 VA examination report reflects that the VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered an opinion with supporting rationale.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).




Initial Disability Rating for Chronic Gastritis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether a staged rating is warranted with respect to the issue of entitlement to a higher initial rating for the chronic gastritis and finds that the severity of the chronic gastritis has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran is in receipt of an initial 10 percent disability rating under Diagnostic Code 7307 for the chronic gastritis for the entire initial rating period from October 5, 2010.  Diagnostic Code 7307 provides a 10 percent rating for symptomatic chronic hypertrophic gastritis with small nodular lesions.  A 20 percent rating is assigned when the gastritis is symptomatic with multiple small eroded or ulcerated areas.  38 C.F.R. § 4.114.  Diagnostic Code 7307 also provides for the rating of atrophic gastritis based on the underlying condition. 

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2016).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive.

Weight loss is a consideration in evaluating digestive system disorders.  VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2016).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case" and the Board can choose the Diagnostic Code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

The Board finds that the service-connected chronic gastritis is most appropriately rated under Diagnostic Code 7307-7304 based on symptoms, impairments, and clinical findings.  38 C.F.R. §§ 4.20, 4.114.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.

Under Diagnostic Code 7304, a 10 percent rating is assigned for mild gastric ulcers with recurring symptoms once or twice a year.  A 20 percent rating is assigned for moderate ulcers with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.  A 40 percent rating is assigned for moderately severe ulcers with symptoms that are less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is assigned for severe ulcers with symptoms of pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, and manifestations of anemia and weight loss, which are productive of definite impairment of health.  

As discussed below, the evidence shows that the Veteran is diagnosed with chronic atrophic gastritis, which Diagnostic Code 7307 provides to be rated based on the underlying condition.  In this case, the evidence demonstrates that the symptoms, impairments, and clinical findings of the Veteran's chronic gastritis are more accurately captured by the criteria found under Diagnostic Code 7304 for rating gastric ulcers.  Specifically, the Veteran's chronic gastritis has manifested in periodic incapacitating episodes with severe symptoms of nausea, vomiting, diarrhea, and regurgitation, which has resulted in substantial weight loss.  Although the Veteran has not been found to have a gastric ulcer, the predominant disability picture of the chronic gastritis is most accurately captured by the criteria set forth under Diagnostic Code 7304 as such criteria specifically contemplate the Veteran's symptomatology and impairment.

The Veteran underwent a VA examination in August 2013.  The August 2013 VA examination report reflects the Veteran was diagnosed with gastritis, which required the use of continuous medication for treatment.  The August 2013 VA examiner indicated the gastritis manifested in recurring episodes of severe symptoms lasting one to nine days, occurring twice a year, with symptoms of pronounced abdominal pain, nausea, vomiting, and weight loss; the Veteran's baseline weight from two years prior was noted as 285 pounds (lbs.) and his weight at the time of the August 2013 VA examination was recorded at 162 lbs.  Although the August 2013 VA examination report indicated a negative finding for incapacitating episodes due to the gastritis, the VA examiner also stated the functional impact of the gastritis was that the Veteran was unable to do anything during a gastritis episode.  Further, the VA examiner noted that when the Veteran was working, he would miss days from work during such episodes as symptoms during these episodes are constant.  The VA examiner also remarked that someone with gastritis symptoms as severe as the Veteran's should be regularly followed by a gastrointestinal specialist in order to avoid developing a stomach ulcer.  The August 2013 VA examination report also reflects a diagnosis of chronic diarrhea, characterized by symptoms of diarrhea, abdominal distension, nausea, and vomiting.  The VA examiner indicated the Veteran experiences occasional episodes of bowel disturbance with abdominal distress that occur approximately twice a year.  

A May 2015 private treatment record shows that a surgical pathology report was done due to the Veteran's symptoms of nausea and vomiting, as well as for "clinically significant diarrhea of unexplained origin."  Based on a biopsy of stomach tissue, the Veteran was diagnosed with chronic inactive gastritis with intestinal metaplasia.  The May 2015 private provider added that the overall biologic findings were consistent with multifocal chronic atrophic gastritis.

During the April 2017 Board hearing, the Veteran testified to experiencing recurrent episodes of nausea, diarrhea, vomiting, and regurgitation that occur every four to six weeks, with each episode lasting anywhere from 24 hours to three days.  Additionally, the Veteran testified to experiencing severe episodes of gastritis symptoms approximately twice a year, with episodes lasting from one to nine days each time.  The Veteran testified that he does not know what triggers the gastritis episodes, and that he is incapacitated during the episodes due to the severe symptoms.  Further, the Veteran testified that he usually loses weight during the gastritis episodes and that when the episodes first started occurring, he lost approximately 30 pounds in one week.  Finally, the Veteran testified to experiencing the gastritis episodes during service and since service separation, and that the severity of the symptoms have remained the same since its onset in service.

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period on appeal, the service-connected chronic gastritis has more nearly approximated recurrent incapacitating episodes averaging 10 days or more, at least four times a year, of moderately severe symptoms of nausea, vomiting, and regurgitation with manifestation of significant weight loss.  Although the August 2013 VA examination report indicated a negative finding for incapacitating episodes, the VA examiner also described the functional impact of the gastritis as causing the Veteran to be essentially incapacitated by the severe symptoms.  Additionally, the Veteran testified during the April 2017 Board hearing that he is unable to do anything during the gastritis episodes, given the severity and unrelenting nature of the symptoms during such episodes.  Both the August 2013 VA examination report and the Veteran's April 2017 Board testimony establish that severe episodes of gastritis occur twice a year and last anywhere from one to nine days; however, the Veteran also testified to experiencing additional less severe episodes of gastritis every four to six weeks that last anywhere from 24 hours to three days.  Further, the August 2013 VA examination report reflects the Veteran experienced substantial weight loss of 123 pounds from his baseline weight, which is consistent with the Veteran's April 2017 Board testimony that he usually loses weight during the gastritis episodes and that he lost approximately 30 pounds when the episodes first started occurring.

Based on the above evidence, the Board finds that the service-connected chronic gastritis has been manifested by symptoms that more nearly approximate symptoms of a moderately severe gastric ulcer; therefore, a 40 percent disability rating is warranted under Diagnostic Code 7304 for the entire initial rating period from October 5, 2010.  38 C.F.R. §§ 4.3, 4.7, 4.114.  

The Board further finds that, for the initial rating period from October 5, 2010, a higher 60 percent rating under Diagnostic Code 7304 is not warranted. 
The lay and medical evidence of record does not show that the chronic gastritis has resulted in pain that is only partially relieved by standard ulcer therapy, recurrent hematemesis or melena, or manifestations of anemia and weight loss productive of definite impairment of health, as required for a 60 percent rating under Diagnostic Code 7304.  During the April 2017 Board hearing, the Veteran testified that he did not experience hematemesis or abdominal pain during the gastritis episodes.  Additionally, the medical evidence of record does not reflect symptoms of recurrent melena or anemia, nor does it indicate that the Veteran's weight loss has been productive of definite impairment of health.  Considering the above, including the severity and frequency of the chronic gastritis, the Board finds that the symptoms of the chronic gastritis do not more nearly approximate the symptoms contemplated for a 60 percent disability rating under Diagnostic Code 7304.  38 C.F.R. §§ 4.3, 4.7. 

The Board also finds that the evidence does not support an initial rating in excess of 40 percent based upon another Diagnostic Code pertaining to disabilities of the stomach.  The maximum rating of 50 percent under Diagnostic Code 7301 is authorized for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with symptoms of frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  Here, while symptoms of nausea and vomiting are noted, there has been no evidence of a partial obstruction of the peritoneum, episodes of severe colic distension, or a history of peritonitis, ruptured appendix, perforated ulcer, or an operation with drainage.

The maximum rating of 60 percent under Diagnostic Code 7307 is assigned for chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas as identified by gastroscope.  The August 2013 VA examination report reflects a 1984 and 2005 upper endoscopy were both negative for abnormal findings.  Further, there is no showing of ulcerative colitis to be rated under Diagnostic Code 7323 and, in any event, the next higher rating of 60 percent under Diagnostic Code 7323 contemplates numerous yearly attacks of colitis.  Although the Veteran testified to experiencing recurrent episodes of gastritis every four to six weeks, there is no showing of malnutrition, marked or otherwise.  Moreover, indicia of general debility, or any serious health complication, are lacking.  Therefore, the other Diagnostic Codes regarding conditions of the stomach do not afford a basis for the assignment of an initial rating higher than 40 percent in the absence of a showing of the symptoms or findings discussed.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307, 7323.

In short, the Board has considered rating the service-connected chronic gastritis under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds none applicable that would grant the Veteran a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected chronic gastritis.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the Board finds that the symptomatology and impairment caused by the Veteran's chronic gastritis, throughout the entire initial rating period on appeal, is fully contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, the Veteran's chronic gastritis has manifested in incapacitating episodes with symptoms of nausea, vomiting, diarrhea, and substantial weight loss, which are all contemplated by the schedular rating criteria for disorders of the digestive system.  The schedular rating criteria specifically provides for disability ratings for a gastric ulcer (Diagnostic Code 7304), to which the chronic gastritis is rated by analogy based on symptoms which include vomiting, weight loss, and recurrent incapacitating episodes.  Further, the rating criteria allow for all other symptom combinations to be considered on the question of degree of impairment of health.  In this case, comparing the Veteran's disability level and symptomatology of the chronic gastritis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran is only service connected for the chronic gastritis, which is adequately contemplated by the rating schedule as discussed above. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from the facts in Rice, the evidence of record does not indicate that the Veteran is unemployable due to the service-connected chronic gastritis.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised; therefore, the issue is not before the Board on appeal. 


ORDER

For the entire initial rating period on appeal from October 5, 2010, a 40 percent rating, but no higher, for the service-connected chronic gastritis is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


